         Case 1:20-cv-06516-VM Document 63-1 Filed 09/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Mondaire Jones, et al.,
individually, and on behalf of all others similarly    Docket No. 20-cv-6516-VM
situated,
                              Plaintiffs,
        v.                                             DECLARATION OF
                                                       J. REMY GREEN
United States Postal Service, et al.,
                             Defendants.

STATE OF NEW YORK                    )
                                     ) ss.:
COUNTY OF KINGS                      )

       I, J. Remy Green, being duly sworn, depose and say:

   1. I am counsel for Plaintiffs and the putative class, and I make this declaration

to place certain documents and information in the record.

   2. Attached as Exhibit 1 is a true copy of a presentation that was shown in the

Headquarters teleconference discussed during the hearing and in the Court’s

Decision. See, e.g., ECF No. 49 at 13 (discussing “statements made regarding late

and extra trips at [a] July 10, 2020 meeting”). See Jacob Bogage, Internal USPS

documents link changes behind mail slowdowns to top executives, WASH. POST

(Sept. 24, 2020) (breaking a story regarding this presentation, given by David E.

Williams, USPS’s chief of logistics and processing operations). 1

   3. Attached as Exhibit 2 is a true copy of a letter regarding overtime standards

from Melinda K. Holmes, the General Counsel to the American Postal Workers

Union, AFL-CIO, regarding the September 21 and September 25 memoranda

drafted by Defendants, prepared for the Court as a letter (given the short turn

around) at my request.


      1 Available at https://www.washingtonpost.com/business/2020/09/24/usps-delays-dejoy-

documents/.
                                                   1
       Case 1:20-cv-06516-VM Document 63-1 Filed 09/27/20 Page 2 of 2


   4. During our negotiations with Defendants to settle the Order, as directed by

the Court, Defendants proposed this language:

            “Overtime is authorized and instructed to be used as necessary to

            facilitate the timely delivery of Election Mail, as described in the

            September 21 USPS Instructions and in forthcoming further guidance

            on the use of additional resources in aid of the November 2020

            Election.”


      As permitted in 28 U.S.C § 1746, I, J. Remy Green, declare, under penalty of
perjury, that the foregoing is true and correct.

Executed On: September 27, 2020


                                       ______________________________________
                                                   J. Remy Green




                                             2
